DANIEL S. PEARSON, Judge,
concurring.
The defense that the money was given to the defendant as part of a drug transaction implicitly concedes the ‘’intent to permanently deprive” element and asks the jury to determine only whether the victim parted with his property voluntarily or was relieved of it through the defendant’s as-saultive conduct. Therefore, I agree that the unobjected-to failure to instruct the jury on the intent to permanently deprive element is no more fundamental error here than it is when the defense is mistaken identity. See, e.g., Morton v. State, 459 So.2d 322 (Fla. 3d DCA 1984) (on rehearing).